                 Case 2:20-cr-00129-JCC Document 53 Filed 10/14/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0129-JCC
10                             Plaintiff,                     ORDER
11          v.

12   MARGARET AISLINN CHANNON,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Margaret Aislinn Channon’s
16   unopposed motion for an extension of time to file pretrial motions (Dkt. No. 51) and the parties’
17   joint motion to continue trial (Dkt. No. 52). On August 20, 2020, Ms. Channon was charged by
18   indictment with arson, using fire to commit a felony, and obstructing law enforcement officers
19   during a civil disorder. (Dkt. No. 44.) Trial is currently scheduled for October 19, 2020. (Dkt.
20   No. 50.) The parties now move to continue trial to a date in February or March 2021 based on
21   the COVID-19 pandemic and Defendant’s need for more time to adequately prepare for trial.
22   (Dkt. No. 52 at 1–2.) Having thoroughly considered the parties’ briefing and the relevant record,
23   the Court GRANTS the parties’ motions (Dkt. Nos. 51, 52) for the reasons explained herein.
24          Over the past six months, the COVID-19 pandemic has significantly impacted the
25   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
26   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court


     ORDER
     CR20-0129-JCC
     PAGE - 1
               Case 2:20-cr-00129-JCC Document 53 Filed 10/14/20 Page 2 of 3




 1   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the

 2   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,

 3   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have

 4   improved such that the Court can resume a limited number of in-person criminal jury trials.

 5   Chief Judge Martinez has concluded that:

 6          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 7          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 8          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
 9
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. In addition, Defendant requires additional
10
     time to review voluminous discovery materials and to contemplate the filing of pre-trial motions.
11
     (Dkt. No. 52 at 2.)
12
            Accordingly, the Court CONTINUES trial to March 8, 2021. Further, the Court FINDS
13
     the ends of justice served by continuing trial to this date outweigh Defendant’s and the public’s
14
     interests in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
15
            1. Taking into account the exercise of due diligence, a continuance is necessary to allow
16
                the defense the reasonable time for effective preparation. See 18 U.S.C.
17
                § 3161(h)(7)(B)(iv).
18
            2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
19
                spectrum of jurors to represent a fair cross section of the community, which would
20
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
21
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
22
            3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
23
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
24
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
25
     //
26


     ORDER
     CR20-0129-JCC
     PAGE - 2
              Case 2:20-cr-00129-JCC Document 53 Filed 10/14/20 Page 3 of 3




 1   Accordingly, the Court ORDERS:

 2         1. Trial in this matter is CONTINUED to March 8, 2021.

 3         2. The pretrial motions deadline is EXTENDED to January 25, 2021.

 4         3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,

 5             proposed jury instructions, and proposed verdict forms—must be submitted no later

 6             than Monday, February 22, 2021.

 7         4. The period from the date of this order until March 8, 2021, is an excludable time

 8             period under 18 U.S.C. section 3161(h)(7)(A).

 9         DATED this 14th day of October 2020.




                                                         A
10

11

12
                                                         John C. Coughenour
13                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0129-JCC
     PAGE - 3
